

EX-10.71.18
Freddie Mac Loan No. 504128108
Meadowbrook


MULTIFAMILY NOTE
MULTISTATE – FIXED TO FLOAT
(REVISION DATE 2-15-2008)




US $3,731,000.00
Effective Date: November 12, 2009





FOR VALUE RECEIVED, the undersigned (together with such party's or parties'
successors and assigns, "Borrower"), jointly and severally (if more than one)
promises to pay to the order of KEYCORP REAL ESTATE CAPITAL MARKETS, INC., an
Ohio corporation, the principal sum of Three Million Seven Hundred Thirty-One
Thousand and No/100 Dollars (US $3,731,000.00), with interest on the unpaid
principal balance, as hereinafter provided.


1.           Defined Terms.


(a)           As used in this Note:


"Adjustable Interest Rate" means the variable annual interest rate calculated
for each Interest Adjustment Period so as to equal the Index Rate for such
Interest Adjustment Period (truncated at the fifth (5th) decimal place if
necessary) plus the Margin.


"Amortization Period" means a period of 360 full consecutive calendar months.
"Base Recourse" means a portion of the Indebtedness equal to zero percent (0%)
of the original principal balance of this Note.


"Business Day" means any day other than a Saturday, a Sunday or any other day on
which Lender or the national banking associations are not open for business.


"Default Rate" means (i) during the Fixed Rate Period, an annual interest rate
equal to four (4) percentage points above the Fixed Interest Rate; and (ii)
during the Extension Period, a variable annual interest rate equal to four (4)
percentage points above the Adjustable Interest Rate in effect from time to
time.  However, at no time will the Default Rate exceed the Maximum Interest
Rate.


"Extended Maturity Date" means, if the Extension Period becomes effective
pursuant to this Note, the earlier of (i) July 1, 2019, and (ii) the date on
which the unpaid principal balance of this Note becomes due and payable by
acceleration or

 
Page 1

--------------------------------------------------------------------------------

 

otherwise pursuant to the Loan Documents or the exercise by Lender of any right
or remedy thereunder.


"Extension Period" means the twelve (12) consecutive calendar months period
commencing on the Scheduled Initial Maturity Date.


"Fixed Interest Rate" means the annual interest rate of six and sixty-seven
hundredths percent (6.67%).


"Fixed Rate Period" means the period beginning on the date of this Note and
continuing through June 30, 2018.


"Index Rate" means, for any Interest Adjustment Period, the Reference
Billâ  Index Rate for such Interest Adjustment Period.


"Initial Maturity Date" means the earlier of (i) July 1, 2018 (the "Scheduled
Initial Maturity Date"), and (ii) the date on which the unpaid principal balance
of this Note becomes due and payable by acceleration or otherwise pursuant to
the Loan Documents or the exercise by Lender of any right or remedy thereunder.


"Installment Due Date" means, for any monthly installment of interest only or
principal and interest, the date on which such monthly installment is due and
payable pursuant to Section 3 of this Note. The "First Installment Due Date"
under this Note is January 1, 2010.
 
 
"Interest Adjustment Period" means each successive one calendar month period
during the Extension Period and until the entire Indebtedness is paid in full.


"Lender" means the holder from time to time of this Note.


"LIBOR Index" means the British Bankers Association's (BBA) one (1) month LIBOR
Rate for United States Dollar deposits, as displayed on the LIBOR Index Page
used to establish the LIBOR Index Rate.


"LIBOR Index Rate" means, for any Interest Adjustment Period after the first
Interest Adjustment Period, the BBA's LIBOR Rate for the LIBOR Index released by
the BBA most recently preceding the first day of such Interest Adjustment
Period, as such LIBOR Rate is displayed on the LIBOR Index Page.  The LIBOR
Index Rate for the first Interest Adjustment Period means the British Bankers
Association's (BBA) LIBOR Rate for the LIBOR Index released by the BBA most
recently preceding the first day of the month in which the first Interest
Adjustment Period begins, as such LIBOR Rate is displayed on the LIBOR Index
Page.  "LIBOR Index Page" is the Bloomberg L.P., page "BBAM", or such other page

 
Page 2

--------------------------------------------------------------------------------

 

for the LIBOR Index as may replace page BBAM on that service, or at the option
of Lender (i) the applicable page for the LIBOR Index on another service which
electronically transmits or displays BBA LIBOR Rates, or (ii) any publication of
LIBOR rates available from the BBA.  In the event the BBA ceases to set or
publish a LIBOR rate/interest settlement rate for the LIBOR Index, Lender will
designate an alternative index, and such alternative index shall constitute the
LIBOR Index Page.


"Loan" means the loan evidenced by this Note.


 
"Margin" means two and one-half (2.5) percentage points (250 basis points).



"Maturity Date" means the Extended Maturity Date unless pursuant to Section 3(e)
of this Note the Extension Period does not or cannot become effective, in which
case the Maturity Date means the Initial Maturity Date.


"Maximum Interest Rate" means the rate of interest that results in the maximum
amount of interest allowed by applicable law.


"Prepayment Premium Period" means the period during which, if a prepayment of
principal occurs, a prepayment premium will be payable by Borrower to
Lender.  The Prepayment Premium Period is the period from and including the date
of this Note until but not including the first day of the Window Period.  For
this Note, the Prepayment Premium Period equals the Yield Maintenance Period.


"Reference Billsâ" means the unsecured general obligations of the Federal Home
Loan Mortgage Corporation ("Freddie Mac") designated by Freddie Mac as
"Reference BillsâSecurities" and having original durations to maturity most
comparable to the term of the Reference Bill Index, and issued by Freddie Mac at
regularly scheduled auctions.  In the event Freddie Mac shall at any time cease
to designate any unsecured general obligations of Freddie Mac as "Reference
Bills Securities", then at the option of Lender (i) Lender may select from time
to time another unsecured general obligation of Freddie Mac having original
durations to maturity most comparable to the term of the Reference Bill Index
and issued by Freddie Mac at regularly scheduled auctions, and the term
"Reference Bills" as used in this Note shall mean such other unsecured general
obligations as selected by Lender; or (ii) for any one or more Interest
Adjustment Periods, Lender may use the applicable LIBOR Index Rate as the Index
Rate for such Interest Adjustment Period(s).


"Reference Bill Index" means the one-month Reference Bills.  One-month reference
bills have original durations to maturity of approximately 30 days.



 
Page 3

--------------------------------------------------------------------------------

 

"Reference Bill Index Rate" means, for any Interest Adjustment Period after the
first Interest Adjustment Period, the Money Market Yield for the Reference Bills
as established by the Reference Bill auction conducted by Freddie Mac most
recently preceding the first day of such Interest Adjustment Period, as
displayed on the Reference Bill Index Page.  The Reference Bill Index Rate for
the first Interest Adjustment Period means the Money Market Yield for the
Reference Bills as established by the Reference Bill auction conducted by
Freddie Mac most recently preceding the first day of the month in which the
first Interest Adjustment Period begins, as displayed on the Reference Bill
Index Page.  The "Reference Bill Index Page" is the Freddie Mac Debt Securities
Web Page (accessed via the Freddie Mac internet site at www.freddiemac.com), or
at the option of Lender, any publication of Reference Bills auction results
available from Freddie Mac. However, if Freddie Mac has not conducted a
Reference Bill auction within the 60-calendar day period prior to the first day
of an Interest Adjustment Period, the Reference Bill Index Rate for such
Interest Adjustment Period will be the LIBOR Index Rate for such Interest
Adjustment Period.


"Remaining Amortization Period" means, at any point in time, the number of
consecutive calendar months equal to the number of months in the Amortization
Period minus the number of scheduled monthly installments of principal and
interest that have elapsed since the date of this Note.


"Security Instrument" means the multifamily mortgage, deed to secure debt or
deed of trust effective as of the effective date of this Note, from Borrower to
or for the benefit of Lender and securing this Note.


 
"Treasury Security" means the 4.00% U.S. Treasury Security due August 15, 2018.



"Window Period" means the Extension Period.


"Yield Maintenance Period" means the period from and including the date of this
Note until but not including the Scheduled Initial Maturity Date.


(b)           Other capitalized terms used but not defined in this Note shall
have the meanings given to such terms in the Security Instrument.


2.           Address for Payment.  All payments due under this Note shall be
payable at 127 Public Square, Cleveland, Ohio 44114, or such other place as may
be designated by Notice to Borrower from or on behalf of Lender.


3.           Payments.



 
Page 4

--------------------------------------------------------------------------------

 

(a)           During the Fixed Rate Period, interest will accrue on the
outstanding principal balance of this Note at the Fixed Interest Rate, subject
to the provisions of Section 8 of this Note. During the Extension Period,
interest will accrue on the outstanding principal balance of this Note at the
Adjustable Interest Rate, subject to the provisions of Section 8 of this Note.


(b)           Interest under this Note shall be computed, payable and allocated
on the basis of an actual/360 interest calculation schedule (interest is payable
for the actual number of days in each month, and each month's interest is
calculated by multiplying the unpaid principal amount of this Note as of the
first day of the month for which interest is being calculated by the Fixed
Interest Rate (during the Fixed Rate Period) or the applicable Adjustable
Interest Rate (during the Extension Period), dividing the product by 360, and
multiplying the quotient by the number of days in the month for which interest
is being calculated).  For convenience in determining the amount of a monthly
installment of principal and interest under this Note, Lender will use a 30/360
interest calculation payment schedule (each year is treated as consisting of
twelve 30-day months).  However, as provided above, the portion of the monthly
installment actually payable as and allocated to interest will be based upon an
actual/360 interest calculation schedule, and the amount of each installment
attributable to principal and the amount attributable to interest will vary
based upon the number of days in the month for which such installment is
paid.  Each monthly payment of principal and interest will first be applied to
pay in full interest due, and the balance of the monthly payment paid by
Borrower will be credited to principal.


(c)           Unless disbursement of principal is made by Lender to Borrower on
the first day of a calendar month, interest for the period beginning on the date
of disbursement and ending on and including the last day of such calendar month
shall be payable by Borrower simultaneously with the execution of this Note.  If
disbursement of principal is made by Lender to Borrower on the first day of a
calendar month, then no payment will be due from Borrower at the time of the
execution of this Note.  The Installment Due Date for the first monthly
installment payment under Section 3(d) of interest only or principal and
interest, as applicable, will be the First Installment Due Date set forth in
Section 1(a) of this Note.  Except as provided in this Section 3(c) and in
Section 10, accrued interest will be payable in arrears.


(d)           Beginning on the First Installment Due Date, and continuing until
and including the monthly installment due on the Initial Maturity Date,
principal and accrued interest shall be payable by Borrower in consecutive
monthly installments due and payable on the first day of each calendar
month.  The amount of the monthly installment of principal and interest payable
pursuant to this Section 3(d) on an Installment Due Date shall be Twenty-Four
Thousand One and 12/100 Dollars ($24,001.12).


(e)           Except as otherwise provided in this Section 3(e), all remaining
Indebtedness, including all principal and interest, shall be due and payable by
Borrower on the Initial Maturity Date.  However, so long as (i) the Initial
Maturity Date has not occurred prior to the Scheduled Initial Maturity Date, and
(ii) no Event of Default or event or circumstance which, with the giving of
notice or passage of time or both, could constitute an Event of Default exists
on the

 
Page 5

--------------------------------------------------------------------------------

 

Scheduled Initial Maturity Date, then the Extension Period automatically will
become effective and the date for full payment of the Indebtedness automatically
shall be extended until the Extended Maturity Date.  If the Extension Period
becomes effective, monthly installments of principal and interest or interest
only will be payable during the Extension Period as provided in Section
3(f).  Anything in Section 21 of the Security Instrument to the contrary
notwithstanding, during the Extension Period, Borrower will not request that
Lender consent to, and Lender will not consent to, a Transfer that, absent such
consent, would constitute an Event of Default.


(f)           If the Extension Period becomes effective, beginning on August 1,
2018, and continuing until and including the monthly installment due on the
Extended Maturity Date, principal and accrued interest shall be payable by
Borrower in consecutive monthly installments due and payable on the first day of
each calendar month.  The amount of the monthly installment of principal and
interest payable pursuant to this Section 3(f) on an Installment Due Date shall
be calculated so as to equal the monthly payment amount which would be payable
on the Installment Due Date as if the unpaid principal balance of this Note as
of the first day of the Interest Adjustment Period immediately preceding the
Installment Due Date was to be fully amortized, together with interest thereon
at the Adjustable Interest Rate in effect for such Interest Adjustment Period,
in equal consecutive monthly payments paid on the first day of each calendar
month over the Remaining Amortization Period.


(g)           During the Extension Period, Lender shall provide Borrower with
Notice, given in the manner specified in the Security Instrument, of the amount
of each monthly installment due under this Note.  However, if Lender has not
provided Borrower with prior notice of the monthly payment due on any
Installment Due Date, then Borrower shall pay on that Installment Due Date an
amount equal to the monthly installment payment for which Borrower last received
notice.  If Lender at any time determines that Borrower has paid one or more
monthly installments in an incorrect amount because of the operation of the
preceding sentence, or because Lender has miscalculated the Adjustable Interest
Rate or has otherwise miscalculated the amount of any monthly installment, then
Lender shall give notice to Borrower of such determination.  If such
determination discloses that Borrower has paid less than the full amount due for
the period for which the determination was made, Borrower, within 30 calendar
days after receipt of the notice from Lender, shall pay to Lender the full
amount of the deficiency.  If such determination discloses that Borrower has
paid more than the full amount due for the period for which the determination
was made, then the amount of the overpayment shall be credited to the next
installment(s) of interest only or principal and interest, as applicable, due
under this Note (or, if an Event of Default has occurred and is continuing, such
overpayment shall be credited against any amount owing by Borrower to Lender).


(h)           All payments under this Note shall be made in immediately
available U.S. funds.


(i)           Any regularly scheduled monthly installment of interest only or
principal and interest payable pursuant to this Section 3 that is received by
Lender before the date it is due shall be deemed to have been received on the
due date for the purpose of calculating interest due.

 
Page 6

--------------------------------------------------------------------------------

 



(j)           Any accrued interest remaining past due for 30 days or more, at
Lender's discretion, may be added to and become part of the unpaid principal
balance of this Note and any reference to "accrued interest" shall refer to
accrued interest which has not become part of the unpaid principal balance.  Any
amount added to principal pursuant to the Loan Documents shall bear interest at
the applicable rate or rates specified in this Note and shall be payable with
such interest upon demand by Lender and absent such demand, as provided in this
Note for the payment of principal and interest.


(k)           In accordance with Section 14, interest charged under this Note
cannot exceed the Maximum Interest Rate.   If the Adjustable Interest Rate at
any time exceeds the Maximum Interest Rate, resulting in the charging of
interest hereunder to be limited to the Maximum Interest Rate, then any
subsequent reduction in the Adjustable Interest Rate shall not reduce the rate
at which interest under this Note accrues below the Maximum Interest Rate until
the total amount of interest accrued hereunder equals the amount of interest
which would have accrued had the Adjustable Interest Rate at all times been in
effect.


4.           Application of Payments.  If at any time Lender receives, from
Borrower or otherwise, any amount applicable to the Indebtedness which is less
than all amounts due and payable at such time, Lender may apply the amount
received to amounts then due and payable in any manner and in any order
determined by Lender, in Lender's discretion.  Borrower agrees that neither
Lender's acceptance of a payment from Borrower in an amount that is less than
all amounts then due and payable nor Lender's application of such payment shall
constitute or be deemed to constitute either a waiver of the unpaid amounts or
an accord and satisfaction.


5.           Security.  The Indebtedness is secured by, among other things, the
Security Instrument, and reference is made to the Security Instrument for other
rights of Lender as to collateral for the Indebtedness.


6.           Acceleration.  If an Event of Default has occurred and is
continuing, the entire unpaid principal balance, any accrued interest, any
prepayment premium payable under Section 10, and all other amounts payable under
this Note and any other Loan Document, shall at once become due and payable, at
the option of Lender, without any prior notice to Borrower (except if notice is
required by applicable law, then after such notice).  Lender may exercise this
option to accelerate regardless of any prior forbearance.  For purposes of
exercising such option, Lender shall calculate the prepayment premium as if
prepayment occurred on the date of acceleration.  If prepayment occurs
thereafter, Lender shall recalculate the prepayment premium as of the actual
prepayment date.


7.           Late Charge.


(a)           If any monthly installment of interest or principal and interest
or other amount payable under this Note or under the Security Instrument or any
other Loan Document is not

 
Page 7

--------------------------------------------------------------------------------

 

received in full by Lender (i) during the Fixed Rate Period, within ten (10)
days after the installment or other amount is due, or (ii) during the Extension
Period, within five (5) days after the installment or other amount is due,
counting from and including the date such installment or other amount is due
(unless applicable law requires a longer period of time before a late charge may
be imposed, in which event such longer period shall be substituted), Borrower
shall pay to Lender, immediately and without demand by Lender, a late charge
equal to five percent (5%) of such installment or other amount due (unless
applicable law requires a lesser amount be charged, in which event such lesser
amount shall be substituted).


(b)           Borrower acknowledges that its failure to make timely payments
will cause Lender to incur additional expenses in servicing and processing the
Loan and that it is extremely difficult and impractical to determine those
additional expenses.  Borrower agrees that the late charge payable pursuant to
this Section represents a fair and reasonable estimate, taking into account all
circumstances existing on the date of this Note, of the additional expenses
Lender will incur by reason of such late payment.  The late charge is payable in
addition to, and not in lieu of, any interest payable at the Default Rate
pursuant to Section 8.


8.           Default Rate.


(a)           So long as (i) any monthly installment under this Note remains
past due for thirty (30) days or more or (ii) any other Event of Default has
occurred and is continuing, then notwithstanding anything in Section 3 of this
Note to the contrary, interest under this Note shall accrue on the unpaid
principal balance from the Installment Due Date of the first such unpaid monthly
installment or the occurrence of such other Event of Default, as applicable, at
the Default Rate.


(b)           From and after the Maturity Date, the unpaid principal balance
shall continue to bear interest at the Default Rate until and including the date
on which the entire principal balance is paid in full.


(c)           Borrower acknowledges that (i) its failure to make timely payments
will cause Lender to incur additional expenses in servicing and processing the
Loan, (ii) during the time that any monthly installment under this Note is
delinquent for thirty (30) days or more, Lender will incur additional costs and
expenses arising from its loss of the use of the money due and from the adverse
impact on Lender's ability to meet its other obligations and to take advantage
of other investment opportunities; and (iii)  it is extremely difficult and
impractical to determine those additional costs and expenses.  Borrower also
acknowledges that, during the time that any monthly installment under this Note
is delinquent for thirty (30) days or more or any other Event of Default has
occurred and is continuing, Lender's risk of nonpayment of this Note will be
materially increased and Lender is entitled to be compensated for such increased
risk.  Borrower agrees that the increase in the rate of interest payable under
this Note to the Default Rate represents a fair and reasonable estimate, taking
into account all circumstances existing on the date of this Note, of the
additional costs and expenses Lender will incur by reason of the

 
Page 8

--------------------------------------------------------------------------------

 

Borrower's delinquent payment and the additional compensation Lender is entitled
to receive for the increased risks of nonpayment associated with a delinquent
loan.


9.           Limits on Personal Liability.


(a)           Except as otherwise provided in this Section 9, Borrower shall
have no personal liability under this Note, the Security Instrument or any other
Loan Document for the repayment of the Indebtedness or for the performance of
any other obligations of Borrower under the Loan Documents and Lender's only
recourse for the satisfaction of the Indebtedness and the performance of such
obligations shall be Lender's exercise of its rights and remedies with respect
to the Mortgaged Property and to any other collateral held by Lender as security
for the Indebtedness.  This limitation on Borrower's liability shall not limit
or impair Lender's enforcement of its rights against any guarantor of the
Indebtedness or any guarantor of any other obligations of Borrower.


(b)           Borrower shall be personally liable to Lender for the amount of
the Base Recourse, plus any other amounts for which Borrower has personal
liability under this Section 9.


(c)           In addition to the Base Recourse, Borrower shall be personally
liable to Lender for the repayment of a further portion of the Indebtedness
equal to any loss or damage suffered by Lender as a result of the occurrence of
any of the following events:


 
(i)
Borrower fails to pay to Lender upon demand after an Event of Default all Rents
to which Lender is entitled under Section 3(a) of the Security Instrument and
the amount of all security deposits collected by Borrower from tenants then in
residence.  However, Borrower will not be personally liable for any failure
described in this subsection (i) if Borrower is unable to pay to Lender all
Rents and security deposits as required by the Security Instrument because of a
valid order issued in a bankruptcy, receivership, or similar judicial
proceeding.



 
(ii)
Borrower fails to apply all insurance proceeds and condemnation proceeds as
required by the Security Instrument.  However, Borrower will not be personally
liable for any failure described in this subsection (ii) if Borrower is unable
to apply insurance or condemnation proceeds as required by the Security
Instrument because of a valid order issued in a bankruptcy, receivership, or
similar judicial proceeding.



 
(iii)
Borrower fails to comply with Section 14(g) or (h) of the Security Instrument
relating to the delivery of books and records, statements, schedules and
reports.




 
Page 9

--------------------------------------------------------------------------------

 

 
(iv)
Borrower fails to pay when due in accordance with the terms of the Security
Instrument the amount of any item below marked "Deferred"; provided however,
that if no item is marked "Deferred", this Section 9(c)(iv) shall be of no force
or effect.  

 
 
[Deferred]
Hazard Insurance premiums or other insurance premiums,

[Collect]                      Taxes,
 
[Deferred]
water and sewer charges (that could become a lien on the Mortgaged Property),

[N/A]                      ground rents,
 
[Deferred]
assessments or other charges (that could become a lien on the Mortgaged
Property)



(d)           In addition to the Base Recourse, Borrower shall be personally
liable to Lender for:


 
(i)
the performance of all of Borrower's obligations under Section 18 of the
Security Instrument (relating to environmental matters);



 
(ii)
the costs of any audit under Section 14(g) of the Security Instrument; and



 
(iii)
any costs and expenses incurred by Lender in connection with the collection of
any amount for which Borrower is personally liable under this Section 9,
including Attorneys' Fees and Costs and the costs of conducting any independent
audit of Borrower's books and records to determine the amount for which Borrower
has personal liability.



(e)            All payments made by Borrower with respect to the Indebtedness
and all amounts received by Lender from the enforcement of its rights under the
Security Instrument and the other Loan Documents shall be applied first to the
portion of the Indebtedness for which Borrower has no personal liability.


(f)           Notwithstanding the Base Recourse, Borrower shall become
personally liable to Lender for the repayment of all of the Indebtedness upon
the occurrence of any of the following Events of Default:


 
(i)
Borrower's ownership of any property or operation of any business not permitted
by Section 33 of the Security Instrument;



 
(ii)
a Transfer (including, but not limited to, a lien or encumbrance) that is an
Event of Default under Section 21 of the Security Instrument, other than a
Transfer consisting solely of the involuntary removal or involuntary withdrawal
of a general partner in a limited partnership or a manager in a limited
liability company; or




 
Page 10

--------------------------------------------------------------------------------

 

 
(iii)
fraud or written material misrepresentation by Borrower or any officer,
director, partner, member or employee of Borrower in connection with the
application for or creation of the Indebtedness or any request for any action or
consent by Lender.



(g)           To the extent that Borrower has personal liability under this
Section 9, Lender may exercise its rights against Borrower personally without
regard to whether Lender has exercised any rights against the Mortgaged Property
or any other security, or pursued any rights against any guarantor, or pursued
any other rights available to Lender under this Note, the Security Instrument,
any other Loan Document or applicable law. To the fullest extent permitted by
applicable law, in any action to enforce Borrower's personal liability under
this Section 9, Borrower waives any right to set off the value of the Mortgaged
Property against such personal liability.


10.           Voluntary and Involuntary Prepayments.


(a)           Any receipt by Lender of principal due under this Note prior to
the Maturity Date, other than principal required to be paid in monthly
installments pursuant to Section 3, constitutes a prepayment of principal under
this Note.  Without limiting the foregoing, any application by Lender, prior to
the Maturity Date, of any proceeds of collateral or other security to the
repayment of any portion of the unpaid principal balance of this Note
constitutes a prepayment under this Note.
 
 
(b)           Borrower may voluntarily prepay all of the unpaid principal
balance of this Note on an Installment Due Date so long as Borrower designates
the date for such prepayment in a Notice from Borrower to Lender given at least
30 days prior to the date of such prepayment.  If an Installment Due Date (as
defined in Section 1(a)) falls on a day which is not a Business Day, then with
respect to payments made under this Section 10 only, the term "Installment Due
Date" shall mean the Business Day immediately preceding the scheduled
Installment Due Date.


(c)           Notwithstanding subsection (b) above, Borrower may voluntarily
prepay all of the unpaid principal balance of this Note on a Business Day other
than an Installment Due Date if Borrower provides Lender with the Notice set
forth in subsection (b) and meets the other requirements set forth in this
subsection.  Borrower acknowledges that Lender has agreed that Borrower may
prepay principal on a Business Day other than an Installment Due Date only
because Lender shall deem any prepayment received by Lender on any day other
than an Installment Due Date to have been received on the Installment Due Date
immediately following such prepayment and Borrower shall be responsible for all
interest that would have been due if the prepayment had actually been made on
the Installment Due Date immediately following such prepayment.


(d)           Unless otherwise expressly provided in the Loan Documents,
Borrower may not voluntarily prepay less than all of the unpaid principal
balance of this Note.  In order to

 
Page 11

--------------------------------------------------------------------------------

 

voluntarily prepay all or any part of the principal of this Note, Borrower must
also pay to Lender, together with the amount of principal being prepaid, (i) all
accrued and unpaid interest due under this Note, plus (ii) all other sums due to
Lender at the time of such prepayment, plus (iii) any prepayment premium
calculated pursuant to Section 10(e).


(e)           Except as provided in Section 10(f), a prepayment premium shall be
due and payable by Borrower in connection with any prepayment of principal under
this Note during the Prepayment Premium Period.  The prepayment premium shall be
whichever is the greater of subsections (A) and (B) below:


 
(A)
1.0% of the amount of principal being prepaid; or



(B)           the product obtained by multiplying:


(1)           the amount of principal being prepaid or accelerated,
by
 
(2)
the excess (if any) of the Monthly Note Rate over the Assumed Reinvestment Rate,

by
(3)           the Present Value Factor.


For purposes of subsection (B), the following definitions shall apply:


 
Monthly Note Rate: one-twelfth (1/12) of the Fixed Interest Rate, expressed as a
decimal calculated to five digits.



 
Prepayment Date:  in the case of a voluntary prepayment, the date on which the
prepayment is made; in the case of the application by Lender of collateral or
security to a portion of the principal balance, the date of such application.



 
Assumed Reinvestment Rate:  one-twelfth (1/12) of the yield rate, as of the
close of the trading session which is 5 Business Days before the Prepayment
Date, on the Treasury Security, as reported in The Wall Street Journal,
expressed as a decimal calculated to five digits.  In the event that no yield is
published on the applicable date for the Treasury Security, Lender, in its
discretion, shall select the non-callable Treasury Security maturing in the same
year as the Treasury Security with the lowest yield published in The Wall Street
Journal as of the applicable date.  If the publication of such yield rates in
The Wall Street Journal is discontinued for any reason, Lender shall select a
security with a comparable rate and term to the Treasury Security.  The
selection of an alternate security pursuant to this Section shall be made in
Lender’s discretion.


 
Page 12

--------------------------------------------------------------------------------

 



 
Present Value Factor:  the factor that discounts to present value the costs
resulting to Lender from the difference in interest rates during the months
remaining in the Yield Maintenance Period, using the Assumed Reinvestment Rate
as the discount rate, with monthly compounding, expressed numerically as
follows:



 


 
n = the number of months remaining in Yield Maintenance Period; provided,
however, if a prepayment occurs on an Installment Due Date, then the number of
months remaining in the Yield Maintenance Period shall be calculated beginning
with the month in which such prepayment occurs and if such prepayment occurs on
a Business Day other than an Installment Due Date, then the number of months
remaining in the Yield Maintenance Period shall be calculated beginning with the
month immediately following the date of such prepayment.



ARR = Assumed Reinvestment Rate


(f)           Notwithstanding any other provision of this Section 10, no
prepayment premium shall be payable with respect to (i) any prepayment made
during the Window Period, or (ii) any prepayment occurring as a result of the
application of any insurance proceeds or condemnation award under the Security
Instrument.


(g)           Unless Lender agrees otherwise in writing, a permitted or required
prepayment of less than the unpaid principal balance of this Note shall not
extend or postpone the due date of any subsequent monthly installments or change
the amount of such installments.


(h)           Borrower recognizes that any prepayment of any of the unpaid
principal balance of this Note, whether voluntary or involuntary or resulting
from an Event of Default by Borrower, will result in Lender's incurring loss,
including reinvestment loss, additional expense and frustration or impairment of
Lender's ability to meet its commitments to third parties.  Borrower agrees to
pay to Lender upon demand damages for the detriment caused by any prepayment,
and agrees that it is extremely difficult and impractical to ascertain the
extent of such damages.  Borrower therefore acknowledges and agrees that the
formula for calculating prepayment premiums set forth in this Note represents a
reasonable estimate of the damages Lender will incur because of a
prepayment.  Borrower further acknowledges that any lockout and prepayment
premium provisions of this Note are a material part of the consideration for the
Loan,

 
Page 13

--------------------------------------------------------------------------------

 

and that the terms of this Note are in other respects more favorable to Borrower
as a result of the Borrower's voluntary agreement to the lockout and prepayment
premium provisions.


11.           Costs and Expenses.  To the fullest extent allowed by applicable
law, Borrower shall pay all expenses and costs, including Attorneys' Fees and
Costs incurred by Lender as a result of any default under this Note or in
connection with efforts to collect any amount due under this Note, or to enforce
the provisions of any of the other Loan Documents, including those incurred in
post-judgment collection efforts and in any bankruptcy proceeding (including any
action for relief from the automatic stay of any bankruptcy proceeding) or
judicial or non-judicial foreclosure proceeding.


12.           Forbearance.  Any forbearance by Lender in exercising any right or
remedy under this Note, the Security Instrument, or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of or preclude the
exercise of that or any other right or remedy.  The acceptance by Lender of any
payment after the due date of such payment, or in an amount which is less than
the required payment, shall not be a waiver of Lender's right to require prompt
payment when due of all other payments or to exercise any right or remedy with
respect to any failure to make prompt payment.  Enforcement by Lender of any
security for Borrower's obligations under this Note shall not constitute an
election by Lender of remedies so as to preclude the exercise of any other right
or remedy available to Lender.


13.           Waivers.  Borrower and all endorsers and guarantors of this Note
and all other third party obligors waive presentment, demand, notice of
dishonor, protest, notice of acceleration, notice of intent to demand or
accelerate payment or maturity, presentment for payment, notice of nonpayment,
grace, and diligence in collecting the Indebtedness.


           14.           Loan Charges.  Neither this Note nor any of the other
Loan Documents shall be construed to create a contract for the use, forbearance
or detention of money requiring payment of interest at a rate greater than the
Maximum Interest Rate.  If any applicable law limiting the amount of interest or
other charges permitted to be collected from Borrower in connection with the
Loan is interpreted so that any interest or other charge provided for in any
Loan Document, whether considered separately or together with other charges
provided for in any other Loan Document, violates that law, and Borrower is
entitled to the benefit of that law, that interest or charge is hereby reduced
to the extent necessary to eliminate that violation.  The amounts, if any,
previously paid to Lender in excess of the permitted amounts shall be applied by
Lender to reduce the unpaid principal balance of this Note. For the purpose of
determining whether any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower has been violated, all
Indebtedness that constitutes interest, as well as all other charges made in
connection with the Indebtedness that constitute interest, shall be deemed to be
allocated and spread ratably over the stated term of this Note.  Unless
otherwise required by applicable law, such allocation and spreading shall be
effected in such a manner that the rate of interest so computed is uniform
throughout the stated term of this Note.



 
Page 14

--------------------------------------------------------------------------------

 

15.           Commercial Purpose.  Borrower represents that Borrower is
incurring the Indebtedness solely for the purpose of carrying on a business or
commercial enterprise, and not for personal, family, household, or agricultural
purposes.


16.           Counting of Days.  Except where otherwise specifically provided,
any reference in this Note to a period of "days" means calendar days, not
Business Days.


17.           Governing Law.  This Note shall be governed by the law of the
Property Jurisdiction.


18.            Captions.  The captions of the Sections of this Note are for
convenience only and shall be disregarded in construing this Note.


19.           Notices; Written Modifications.


(a)           All Notices, demands and other communications required or
permitted to be given pursuant to this Note shall be given in accordance with
Section 31 of the Security Instrument.


(b)           Any modification or amendment to this Note shall be ineffective
unless in writing signed by the party sought to be charged with such
modification or amendment; provided, however, that in the event of a Transfer
under the terms of the Security Instrument that requires Lender's consent, any
or some or all of the Modifications to Multifamily Note set forth in Exhibit A
to this Note may be modified or rendered void by Lender at Lender's option, by
Notice to Borrower and the transferee, as a condition of Lender's consent.


20.           Consent to Jurisdiction and Venue.  Borrower agrees that any
controversy arising under or in relation to this Note may be litigated in the
Property Jurisdiction.  The state and federal courts and authorities with
jurisdiction in the Property Jurisdiction shall have jurisdiction over all
controversies that shall arise under or in relation to this Note.  Borrower
irrevocably consents to service, jurisdiction, and venue of such courts for any
such litigation and waives any other venue to which it might be entitled by
virtue of domicile, habitual residence or otherwise.  However, nothing in this
Note is intended to limit any right that Lender may have to bring any suit,
action or proceeding relating to matters arising under this Note in any court of
any other jurisdiction.


21.           WAIVER OF TRIAL BY JURY.  BORROWER AND LENDER EACH (A) AGREES NOT
TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE OR
THE RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER THAT IS TRIABLE OF
RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH
ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE.  THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH

 
Page 15

--------------------------------------------------------------------------------

 

PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.


22.           State-Specific Provisions.  N/A.


ATTACHED EXHIBIT.    The Exhibit noted below, if marked with an "X" in the space
provided, is attached to this Note:


[X]             Exhibit A                      Modifications to Multifamily Note

 
Page 16

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, and in consideration of the Lender's agreement to lend
Borrower the principal amount set forth above, Borrower has signed and delivered
this Note under seal or has caused this Note to be signed and delivered under
seal by its duly authorized representative.


EMERITOL MEADOWBROOK LLC, a Delaware limited liability company


 
By:
Summerville Senior Living, Inc., a Delaware corporation



 
Its:
Sole Member





By: /s/ Eric Mendelsohn
Name:           Eric Mendelsohn
Title:           Senior Vice President, Corporate
Development


54-1789198
Borrower's Social Security/Employer ID Number

 
Page 17

--------------------------------------------------------------------------------

 

PAY TO THE ORDER OF FEDERAL HOME LOAN MORTGAGE CORPORATION
WITHOUT RECOURSE.




KEYCORP REAL ESTATE CAPITAL MARKETS, INC., an Ohio corporation






By:/s/ Crystal L. Williams
Name:  Crystal L. Williams
Title:    Vice President


Date:           November 12, 2009



 
Page 18

--------------------------------------------------------------------------------

 

EXHIBIT A


MODIFICATIONS TO MULTIFAMILY NOTE


The following modifications are made to the text of the Note that precedes this
Exhibit.


1.  
The definition of “Index Rate” in Section 1 is deleted and replaced with the
following:



“Index Rate” means, for any Interest Adjustment Period, the Libor Index Rate for
such Interest Adjustment Period.


2.  
The definitions of “Reference Bills”, “Reference Bills Index” and “Reference
Bills Index Rate” in Section 1 are deleted in their entirety.



3.  
The definition of “Margin” in Section 1 is modified to read as follows:



“means three and three-quarters (3.75) percentage points (375 basis points)”.


4.  
Section 7(a) is amended by adding the following phrase after “Loan Document” in
the second line, “other than the payment of the entire outstanding principal
balance due and payable on the Maturity Date,”.

 
5.  
Section 9(c) is amended by adding the following phrase in both subsection (i)
and subsection (ii), in each case after the word “in” and before the phrase “a
bankruptcy, receivership, or similar judicial proceeding”:



“or ‘automatic stay’ applicable because of”.


6.  
Section 9(d) is amended by adding the following new subsection:



OPPENHEIMER: 2669989 v03 12/17/2009

 
“(iv)
any costs, fees, and expenses incurred by Lender as a result of an insurance
claim not being covered by Borrower’s captive insurer, which claim would or
should have been covered by the insurance required under Section 19 of the
Security Instrument, in Lender’s reasonable determination.”


 
Page A - 1

--------------------------------------------------------------------------------

 
